{¶ 13} I concur in judgment only with the decision to remand this matter for resentencing under Foster, and agree that any ex post facto argument is premature and available only after further action by the trial court. Although the assignment of error is not supported by the brief and the appeal might well have been resolved on technical grounds, the invocation of Fosteris sufficient per the Ohio Supreme Court to mandate a vacation and remand.
 {¶ 14} I respectfully part ways with the majority as it relates to addressing assignments of error not properly raised. The majority has seen fit to rule upon a motion to withdraw a guilty plea that was not filed with the trial court and is not properly before this court. To find that the trial court lacks jurisdiction to entertain a motion to withdraw a plea post remand is inappropriate. The defendant, Jolly, upon vacation and remand is in the same position as any defendant in a presentence posture and Crim.R. 32.1 is applicable. To strip the trial court of jurisdiction is contrary to law and I suggest that the trial court has the same ability to rule on any request consistent with any other defendant not yet sentenced.